DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Claim Rejections - 35 USC § 112

Claims 1-7, 16-22, 24, 25, 27, and 28 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1 and 16, there appears to be no written description support for the limitation “the reference electrode and the counter electrode being not the object to be manufactured.” The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 

Claims 2-7, 17-22, 24, 25, 27, and 28 are rejected, because they depend from one of the rejected claims 1 and 16.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 16-18, 25, and 28 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yamauchi et al, US patent application publication no. 2008/0073222, in view of US pre-grant patent publication no. 2004/0072445 (hereinafter called Sun). 

Yamauchi is directed to chemical and electrochemical processing method.

Regarding claims 1 and 16, Yamauchi discloses a method for machining materials such as sapphire, ruby, etc. (see paragraph 0221) (sapphire and ruby are primarily aluminum oxide with some other metal oxides which read on a solid oxide in which one or more kinds of elements are bonded through oxygen or a multicomponent solid oxide formed of a plurality of the oxides). Yamauchi further discloses that a surface to be machined of a workpiece is machined by moving the workpiece and a flat platen having a surface comprised of a catalyst relative to each other while keeping the surface of the platen in contact with or close proximity to the surface to be processed of the workpiece in the presence of the processing liquid (see paragraph 0017). Yamauchi further discloses that in an embodiment, the method comprises placing, in a vessel 134 (reads on a container) containing an oxidizing processing liquid 132 (reads on a machining liquid), a workpiece 138 (reads on the object to be manufactured) and a solid catalyst 144 fixed on an upper surface 33 of a platen 136 (reads on a machining reference surface). Yamauchi further discloses a power source 150 having conducting wires 154a and 154b connected to the workpiece 138 and the solid catalyst 144, thus implicitly teaching that the solid catalyst 144 has a conductive surface. Yamauchi further discloses that the platen 136 is rotatably disposed in the vessel 134, thus teaching that the object to be manufactured and the machining reference surface can be moved relatively to each other. Yamauchi further discloses that the entire surface of the 

Yamauchi further teaches that in the embodiments shown in Fig. 33A through 33D, if a light source is provided to irradiate the surface of a workpiece 138 with light as a means of accelerating the machining process, then ultrapure water (ultrapure water by definition is completely free from a polishing agent or abrasive grains) may be used as a machining liquid (see paragraphs 0202 and 0203). 

Since the limitation “maintaining a potential of the machining reference surface in a range where neither H2 nor 02 is produced, including a potential when no external potential is applied,” includes the case when no external potential is applied, this limitation is met when no voltage is applied as in the case when a light source is provided to irradiate the surface of a workpiece as a means of accelerating the machining process.

Yamauchi further discloses use of platinum, gold, and molybdenum, which are all transition metals as catalysts (see paragraph 0018). The claimed invention also uses transition metals as catalysts (see paragraph 0052). The transition metal catalysts used by Yamauchi would be inherently expected to have the same properties and effects as the transition metal catalysts used in the claimed invention. The claim recites the following properties and effects of transition metal catalysts “a hydroxyl group being 

While Yamauchi discloses that the apparatus comprises a catalyst substance as a working electrode and a counter electrode disposed in water (see paragraph 0201), Yamauchi does not explicitly disclose that the apparatus comprises a reference electrode disposed in water.

Sun teaches a method for electrochemically planarizing a surface of a substrate (see Abstract), and further teaches that in an embodiment, a polishing station 1600 includes a  conductive polishing medium 105, a counter electrode 104, and a reference electrode 1610A, the reference electrode 1610A and the counter electrode 104 being not the object to be manufactured, and the working electrode, the reference electrode 1610A, and the counter electrode 104 being combined to form a three-electrode cell (see Fig. 1 and 16; and paragraphs 0030, 0031, 0047, and 0070). Sun further teaches that the reference electrode facilitates the maintenance of a constant electrochemical potential 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Yamauchi by adding a reference electrode in the apparatus of Yamauchi thus making a three-electrode electrochemical cell. The person with ordinary skill in the art would have been motivated to make this modification, because Sun teaches that the reference electrode facilitates the maintenance of a constant electrochemical potential on the substrate, thus making the removal rate independent from the changes in the conductivity in the current loop (see Fig. 16 and paragraph 0070).

Regarding claims 2, 3, 17, and 18, Yamauchi further discloses that the solid catalyst includes transition metals such as Fe, Ni, Co, Cu, Cr and Ti (see paragraph 0221). 

Regarding claims 25 and 28, Yamauchi discloses that in an embodiment only a light source is used to irradiate the surface of a workpiece which is to be processed instead of applying a potential (see paragraph 0202). It is evident that in such an embodiment, no voltage needs to be applied between the catalyst substance and the object to be manufactured. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by not applying a voltage between the catalyst substance and the object to be manufactured as taught by with a reasonable expectation of success and with predictable results.

Claims 4 and 19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yamauchi et al, US patent application publication no. 2008/0073222, in view of US pre-grant patent publication no. 2004/0072455 (hereinafter called Sun), as shown for claims 1 and 16 above, and further in view of Wang et al, US patent application publication no. 2008/0014709.

Yamauchi further discloses that the etching rate for the workpiece can be increased by increasing the voltage applied (see paragraphs 0019, 0036, and 0040). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to further modify the method taught by Yamauchi in view of Sun by applying a potential to the catalyst substance and controlling a machining speed by changing a potential of the catalyst substance. The person with ordinary skill in the art would have been motivated to make this modification, because Yamauchi teaches that the application of a voltage between a surface to be processed of a workpiece and a catalyst during processing can increase the processing rate (see paragraphs 0019, 0036, and 0040). 

Yamauchi further discloses that the problem of troublesome gas bubbles was recognized in the art (see paragraph 0222), but Yamauchi in view of Sun does not explicitly disclose that the potential is maintained in a range where neither H2 nor 02 is produced.

Like Yamauchi regulating, Wang is directed to electrochemical polishing of semiconductor materials.



It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method taught by Yamauchi in view of Sun by adjusting the potential applied to then electrodes such that bubble generation formed by oxygen or hydrogen evolution at the electrodes is prevented as taught by Wang (see paragraph 0038). The person with ordinary skill in the art would have been motivated to make this modification, because both Yamauchi and Wang teach that it is desirable to prevent formation of gas bubbles in an electrochemical polishing process.

Claims 6, 7, 21, and 22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yamauchi et al, US patent application publication no. 2008/0073222, in view of US pre-grant patent publication no. 2004/0072455 (hereinafter called Sun), and further in view of Yamauchi2009, US patent application publication no. 2009/0095712.

As shown above, Yamauchi in view of Sun renders claim 1 obvious. 

Like Yamauchi, Yamauchi2009 is directed to electrochemical polishing of semiconductor materials.  



Yamauchi2009 teaches that a buffer solution such as a phosphate buffer solution, an acetate buffer solution, or a citrate buffer solution, may be used to adjust the pH of the processing solution.  Yamauchi2009 further teaches that the processing solution preferably is ultrapure water containing an oxidizing agent and a buffer solution (reads on a complex helping dissolution of the decomposition product) (see paragraph 0129).   

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method taught by Yamauchi in view of Sun by having a processing solution comprising pure water or ultrapure water mixed with a complex helping dissolution of the decomposition product as taught by Yamauchi2009. The person with ordinary skill in the art would have been motivated to make this modification, because Yamauchi2009 teaches that such a processing solution would help dissolution of the decomposition product.

Regarding claims 7 and 22, Yamauchi2009 further teaches that when processing a GaN substrate, for example, the pH of a processing solution is preferably adjusted to around 7 (6.5 to 7.5) (see paragraph 0129), thus implicitly teaching that the preferred pH is different for different decomposition products.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method taught by Yamauchi in view of Sun by . 

Claims 24 and 27 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yamauchi et al, US patent application publication no. 2008/0073222, in view of US pre-grant patent publication no. 2004/0072445 (hereinafter called Sun), as shown for claims 1 and 16 above, and further in view of US pre-grant patent publication no. US 2008/0188162 (hereinafter called Kobata).

Yamauchi teaches that the catalyst substance as the working electrode is rotated (see Fig. 35 and paragraph 0200), and Sun teaches that the reference electrode and the counter electrode are joined to the potentiostat (see Fig. 16 and paragraph 0070), so that a three-electrode cell is formed. However, Yamauchi in view of Sun does not explicitly teach that the catalyst substance as the working electrode is electrically joined to a potentiostat through a rotary joint.

Kobata teaches that a wire is provided in the interior of a polishing head 1 and to electrically connect a power source 352 directly to a second electrode 364 on the retainer ring 3 via the wire and a rotary joint. In this case, it is not necessary for the polishing head 1 to hold the substrate W with part of the retainer ring 3 lying laterally to the polishing table 100 (see Fig. 10 and paragraph 0180). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by electrically joining the catalyst substance as the working electrode to a potentiostat through a rotary joint as taught by Kobata. The selection of a known material based on .  

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claims 1and 16 under 35 USC 103, Applicants assert on page 13, 1st paragraph, of their communication dated 11/16/2020 that Yamauchi '222 in view of Sun '455 does not describe, teach, or suggest "the catalyst substance as a working electrode, a reference electrode, and a counter electrode are disposed in water, the reference electrode and the counter electrode being not the object to be manufactured, and the working electrode, the reference electrode, and the counter electrode being combined to form a three-electrode cell." Applicants' arguments are not persuasive, because Yamauchi teaches that a catalyst 144 is connected to a power source 150, thus teaching that the catalyst substance acts as a working electrode. Sun in the same field of endeavor teaches that a polishing station 1600 includes a conductive polishing medium 105 acting as working electrode, a counter electrode 104, and a reference electrode 1610A (see Fig. 1 and 16; and paragraphs 0047 and 0070), the working electrode, the reference electrode 1610A, and the counter electrode 104 forming a three-electrode cell. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application for the claimed invention to modify the method taught by Yamauchi by adding a reference electrode in the apparatus of Yamauchi thus making a three-electrode electrochemical cell. The person with ordinary skill in the art would have been motivated to make this modification, because Sun teaches that the reference electrode facilitates the maintenance of a constant electrochemical potential on the substrate, thus making 

All other arguments are similar to the arguments presented earlier and rebuttals to all such arguments gave been presented in previous office actions.

Potentially Allowable Subject Matter

Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Potentially Allowable Subject Matter

The prior art of record does not teach or render obvious the inventions of claims 5 and 20 as a whole, including the limitation that the water is H2-purged pure water or H2-purged ultrapure water, and the machining is performed in a state in which hydrogen is adsorbed in the catalyst substance on the machining reference surface, wherein the hydrogen is provided from outside the water.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALIL JAIN/Examiner, Art Unit 1795